Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 15 is objected to because of the following informalities:  the bullet points used in the claim are unnecessary and are of a format that is inappropriate for patent claim printing.  The bullet points should be removed and those elements simply listed in traditional Markush form separated by commas.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 3, 5-7, 9, 10, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 2 and 10, both claims improperly recite a first broad set of conditions followed by a preferable narrower set of conditions.  
Regarding claim 3, the claim uses the relative term “few”.  It is unclear what range of layers constitutes a “few”.
Regarding claim 5, the claim recites a length measurement but does not explain what aspect of the rod the length is meant to limit.
Regarding claim 6, the claim uses the term “some” and also requires a plurality of aggregates.  Although the broadest understanding of the term “some” would mean two or more, the requirement that a plurality of aggregates exists necessarily requires “some” in this claim to require more than two, but it is unclear how much narrower the term “some” is meant to be used as compared to its broadest reasonable interpretation in this claim.
Regarding claim 7, the claim recites “the MnO2” without providing antecedent basis for the term.
Regarding claim 9, the claim cannot refer to a figure in the description.  Moreover, it is unclear to what extent or in what manner the material is supposed to be characterized by the referred Figure.  
Regarding claim 20, the awkward formulation of the claim results in multiple periods within the claim.  It is preferred that Applicant remove the “1)”, “2)”, and “a.”, “b.”, “c.” demarcations altogether and instead structure the claim in a traditional sentence structure.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 and 8-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “On the role of transition metal salts during electrochemical exfoliation of graphite: antioxidants or metal oxide decorators for energy storage applications” by Ejigu et al. (“Ejigu”) in Advanced Functional Materials, vol. 28, 1804357, 2018.  Regarding claims 1 and 15-20, Ejigu discloses providing an electrolyte solution comprising Mn(NO3)2 salt as Mn(IV))O2 precursor and NaSO4 as intercalator; submerging a graphite foil as anode (i.e., working electrode) and graphite rod as cathode (i.e., counter electrode) in the electrolyte, applying a voltage between those two electrodes leading to graphite exfoliation and production of reduced graphene oxide flakes in the anode compartment having Mn(IV)O2 nanoparticles deposited thereon. 
Further regarding claim 2, Figure 4B shows two graphene flakes, each having a lateral dimension that is greater than 1 micron, but less than 10 microns, based on the reference bar shown therein.
Further regarding claim 3, the thickness of the graphene flakes were found to range from 1-2.5nm, a range supporting that the flakes comprised a sufficiently small number of layers to be considered a “few”.
Regarding claim 4, some of the nanoparticles are in the form of a nanowhisker, which has an aspect ratio greater than 1 and thus may be considered a rod.
Regarding claim 6, a number of nanoparticles aggregated in the form of honeycomb structures.
Regarding claim 8, the only elements shown in the portion of Figure 3A corresponding to the above described method (where only a manganese precursor was used), are carbon, oxygen, and manganese.
Regarding claim 14, Ejigu discloses that its material should be used as an electrode in a supercapacitor.
Regarding claims 9-13, although the required measurements were not made/provided in Ejigu, the Office finds that because the method of making and the product made are substantially similar to that described by applicant, that the results of characterization via the recited methods would also necessarily be the same.
Similarly regarding claim 5, although Ejigu does not provide an image from which the dimensions of the nanowiskers can be determined, the Office finds that because the method of making and product made were substantially similar to that described by Applicant, that the dimension of rod-shaped particles would also necessarily be the same.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ejigu.  Ejigu is applied as described above.  The relative heights of the oxygen and carbon peaks in Figure 3A suggest a molar amount of oxygen that is slightly more than ½ that of carbon.  This leads to a molar ratio of MnO2 to carbon to be a little more than ¼.  This results in a weight percent of MnO2 that is more than 50%.  However, Ejigu discloses that the loading amount of MnO2 can be controlled by the concentration of precursor, and also that where the carbon improves conductivity and resistance to expansion upon charge cycling, the manganese oxide provides heightened capacity.  Accordingly, the person of ordinary skill in the art at the time of invention would have considered the recited range of loading amount to be nothing more than the obvious result of experimenting with the concentration of precursor in order to arrive at a material having a desired balance between the high conductivity properties of the graphene flakes and the high capacity of the manganese oxide particles.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WYATT P MCCONNELL whose telephone number is (571)270-7531. The examiner can normally be reached 9am to 5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WYATT P MCCONNELL/Examiner, Art Unit 1727